 

Exhibit 10.10

PREVAIL THERAPEUTICS INC.

Amended and Restated
Non-Employee Director Compensation Policy

 

 

 

Each member of the Board of Directors (the “Board”) of Prevail Therapeutics Inc.
(the “Company”) who is a non-employee director of the Company (each such member,
a “Non-Employee Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy (the “Director Compensation Policy”)
for his or her Board service.

The Director Compensation Policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.

 

A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.  

 

Annual Cash Compensation

Each Non-Employee Director will receive the cash compensation set forth below
for service on the Board.  The annual cash compensation amounts will be payable
in equal quarterly installments, in arrears following the end of each quarter in
which the service occurred, pro-rated for any partial months of service. All
annual cash fees are vested upon payment.

 

1.

Annual Board Service Retainer:

a.All Eligible Directors: $38,750

 

2.

Annual Board Chair Service Retainer (in lieu of Board Service Retainer):

a.Chair of the Board: $75,000

 

3.Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $7,500

b.Member of the Compensation Committee: $5,000

c.Member of the Nominating and Corporate Governance Committee: $4,000

 

4.

Annual Committee Chair Service Retainer (in lieu of Committee Member Service
Retainer):

a.Chair of the Audit Committee: $15,000

b.Chair of the Compensation Committee: $10,000

c.Chair of the Nominating and Corporate Governance Committee: $8,000

 

Equity Compensation

Equity awards will be granted under the Company’s 2019 Equity Incentive Plan
(the “Plan”).  All stock options granted under this policy will be Nonstatutory
Stock Options (as defined in the Plan), with a term of ten years from the date
of grant and an exercise price per share equal to 100% of the Fair Market Value
(as defined in the Plan) of the underlying common stock of the Company on the
date of grant.  

1

 

--------------------------------------------------------------------------------

 

(a)Automatic Equity Grants.  

(i)Initial Grant for New Directors.   Without any further action of the Board,
each person who is elected or appointed for the first time to be a Non-Employee
Director will automatically, upon the date of his or her initial election or
appointment to be a Non-Employee Director (or, if such date is not a market
trading day, the first market trading day thereafter), be granted a Nonstatutory
Stock Option to purchase 34,000 shares of common stock of the Company (the
“Initial Option Grant”).  Each Initial Option Grant will vest in a series of 36
successive equal monthly installments over the three-year period measured from
the date of grant.

(ii)Annual Grant.  Without any further action of the Board, at the close of
business on the date of each Annual Meeting, each person who is then a
Non-Employee Director will automatically be granted a Nonstatutory Stock Option
to purchase 17,000 shares of common stock (the “Annual Option Grant”).  Each
Annual Option Grant will vest on the earlier of (1) the one-year anniversary of
the date of grant and (2) the date immediately prior to the next following
annual stockholder meeting of the Company.

(b)Vesting; Change in Control.  All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date.  Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a “Change in Control” (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to this policy will become fully vested immediately prior to
the closing of such Change in Control.

(c)Remaining Terms.  The remaining terms and conditions of each award, including
transferability, will be as set forth in the Company’s Director Option Grant
Package in the form adopted from time to time by the Board.

 

Expenses

 

The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

 

2

 